 Case 19-12694-amc        Doc 68-1 Filed 07/27/21 Entered 07/27/21 08:54:30                           Desc
                                Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Robin K. Ingram                                BK NO. 19-12694 AMC
                                     Debtor(s)
                                                          Chapter 13
    LAKEVIEW LOAN SERVICING, LLC
                         Movant
              vs.

    Robin K. Ingram
                                     Debtor(s)

    Scott Waterman,
                                     Trustee

                                    CERTIFICATE OF SERVICE

    I, Rebecca A. Solarz of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on July 27, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             Stephen Matthew Dunne, Dunne Law Offices,
    Robin K. Ingram                                       P.C.
    6262 North 3rd Street                                 1515 Market Street , Suite 1200
    Philadelphia, PA 19120                                Philadelphia, PA 19102

                                                          Trustee
                                                          Scott Waterman
                                                          2901 St. Lawrence Ave.
                                                          Suite 100
                                                          Reading, PA 19606


Method of Service: electronic means or first class mail

Dated: July 27, 2021

                                                          /s/Rebecca A. Solarz Esquire
                                                          Rebecca A. Solarz Esquire
                                                          Attorney I.D. 315936
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          215-825-6327
                                                          rsolarz@kmllawgroup.com
